


EXHIBIT 10.14

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THE TORO COMPANY AMENDED AND RESTATED 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [             ] (the “Grant Date”),
between The Toro Company, a Delaware corporation (“Toro”), and [             ]
(“you”) sets forth the terms and conditions of the grant to you of a
nonqualified option (this “Option”) to purchase [               ]  shares of
common stock, par value $1.00 per share, of Toro (“Shares”), at an exercise
price of $[               ] per Share, under The Toro Company Amended and
Restated 2010 Equity and Incentive Plan, as such plan may be amended from time
to time (the “Plan”).  This Option is subject to all of the terms and conditions
set forth in the Plan, this Agreement and the Nonqualified Stock Option
Acceptance Agreement should you decide to accept this Option.  All of the terms
in this Agreement and the Nonqualified Stock Option Acceptance Agreement that
begin with a capital letter are either defined in this Agreement or in the Plan.
Except as otherwise indicated, for purposes of this Agreement and the
Nonqualified Stock Option Acceptance Agreement, any reference to “Employer”
shall mean the entity (Toro or any Affiliate or Subsidiary) that employs you.

 

1.                                      Expiration Date.  This Option shall
expire on [                           ].

 

2.                                      Vesting.  Except as provided in Sections
3, 5, 6 and 7 of this Agreement, this Option shall vest and become exercisable
[in full on the         anniversary after the Grant Date/in          as equal as
possible installments on each of the                anniversaries after the
Grant Date (rounding down to the nearest whole Share on the vesting date(s), if
necessary)].

 

3.                                      Effect of Termination of Employment or
Service.

 

(a)                                 Disability.  If your employment or other
service with the Employer is terminated by reason of your Disability, this
Option will vest immediately, and you or your guardian or legal representative,
as the case may be, may exercise this Option until the earlier of the date this
Option expires or one (1) year after the date your employment or other service
with the Employer terminates by reason of your Disability.

 

(b)                                 Death.  If you die, this Option will vest
immediately, and your legal representatives, heirs or legatees may exercise this
Option until the earlier of the date this Option expires or one (1) year after
the date of your death.

 

(c)                                  Retirement.  If your employment or other
service with the Employer is terminated by reason of your Retirement after the
last day of the fiscal year in which your grant was made, this Option will
remain outstanding for a period of four (4) years after the date of your
Retirement, but not later than the date this Option expires, and will continue
to vest under Section 2 of this Agreement; provided, however, that if you become
employed or retained to render services or assume responsibilities similar to
those of the position at the Employer from which you retire, this Option shall
automatically be canceled, expire and be forfeited.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Other.  If your employment or other service
with the Employer is terminated for any reason other than your death, Disability
or Retirement, you may exercise the then vested portion of this Option, if any,
for a period of three (3) months after the date your employment or other service
with the Employer terminates, but not later than the date this Option expires,
and any unvested portion of this Option will be canceled on the date your
employment or other service with the Employer terminates.

 

(e)                                  Effective Date of Termination.
Notwithstanding anything to the contrary in the Plan, and unless otherwise
determined by the Committee in its sole discretion, your termination date shall
be the date on which your active employment or other service ceases and shall
not be extended by any notice of termination of employment or severance period
provided to you by contract or practice of Toro or the Employer or mandated
under local law, unless otherwise required by applicable law.

 

4.                                      No Transfer. You may not transfer this
Option other than by will or applicable laws of descent and distribution or, if
approved by the Committee, pursuant to a qualified domestic relations order
entered into by a court of competent jurisdiction.

 

5.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole reasonable discretion, to have taken any action
that would constitute an Adverse Action, (a) all of your rights under the Plan
and any agreements evidencing an Award granted under the Plan, including this
Agreement evidencing this Option, then held by you shall terminate and be
forfeited without notice of any kind, and (b) the Committee in its sole
discretion may require you to surrender and return to Toro all or any Shares
received, or to disgorge all or any profits or any other economic value (however
defined by the Committee) made or realized by you, during the period beginning
one (1) year prior to your termination of employment or other service with the
Employer in connection with any Awards granted under the Plan, including this
Option, or any Shares issued upon the exercise or vesting of any Awards,
including this Option.  Toro may defer the exercise of this Option for a period
of up to ninety (90) days in order for the Committee to make any determination
as to the existence of an Adverse Action.  This Section 5 shall not apply
following a Change of Control.

 

6.                                      Clawback, Forfeiture or Recoupment.  Any
Shares issued to you upon exercise of this Option will be subject to the
forfeiture provision contained in Section 13.6(b) of the Plan as well as any
other or additional “clawback,” forfeiture or recoupment policy adopted by Toro
either prior to or after the date of this Agreement

 

7.                                      Change of Control.  In the event of a
Change of Control, the provisions of the Plan applicable to a Change of Control
will apply to this Option.

 

8.                                      Methods of Exercise.  If you are not a
Section 16 executive officer, in order to exercise this Option, log in to your
account at netbenefits.fidelity.com or 401k.com, or any other stock plan
administrator that Toro may engage in the future to provide stock plan
administration services for the Plan, and follow the instructions included on
the online platform or call Fidelity at 1-800-544-9354.  If you are a Section 16
executive officer, you must pre-clear the exercise of this Option with our Vice
President, Secretary and General Counsel and Vice President,

 

2

--------------------------------------------------------------------------------


 

Treasurer and Chief Financial Officer using a pre-approval request form provided
by Toro specifying the number of whole Shares with respect to which you wish to
exercise this Option.  If you are a Section 16 executive officer, once
pre-clearance has been received and a pre-clearance notice has been submitted to
Fidelity, you may exercise this Option only by calling Fidelity Executive
Services at 1-800-823-0217.  All Option exercises must be accompanied by payment
in full of the aggregate Option Price for the Shares to be purchased.  Payment
may be made (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the exercise price; (c) by a
cashless (broker-assisted) exercise; (d) by a “net exercise” of this Option (as
further described below); (e) by any combination of (a), (b), (c) and (d); or
(f) by any other method approved or accepted by the Committee in its sole
discretion.  In the case of a “net exercise” of this Option, Toro will reduce
the number of Shares issued upon the exercise of this Option by the largest
number of whole Shares that has a Fair Market Value on the exercise date that
does not exceed the aggregate Option Price for the Shares exercised under this
method (and, if applicable, any required tax withholding obligations) and will
require cash payment from you for any remaining Option Price (and/or tax
withholding obligations).  Shares will no longer be outstanding under this
Option (and will therefore not thereafter be exercisable) following the exercise
of this Option to the extent of (i) Shares used to pay the Option Price of this
Option under the “net exercise,” (ii) Shares actually delivered to you as a
result of such exercise, and (iii) any Shares withheld for purposes of tax
withholding pursuant to the Plan. Any Shares issued to you upon exercise of this
Option will be issued and delivered to you in book-entry or certificate form or
issued and deposited for your benefit with any broker with which you have an
account relationship or Toro has engaged to provide such services under the
Plan.

 

9.                                      General Restriction.  If at any time the
Committee determines that the listing, registration or qualification of the
Shares subject to this Option on any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue or
purchase of Shares upon exercise of this Option, this Option may not be
exercised unless such listing, registration, qualification, consent or approval
has been obtained free of conditions not acceptable to the Committee.  Under
certain circumstances as set forth in the Plan, if the exercise of this Option
is prevented by certain provisions of the Plan, this Option will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of this Option.

 

10.                               Tax Withholding.  Toro has the right to deduct
from any settlement made upon exercise of this Option or the sale of Shares
acquired upon exercise of this Option, any federal, state or local taxes of any
kind, domestic or foreign, that Toro or any plan administrator of the Plan, as
applicable, reasonably determines is required by law to be withheld with respect
to income recognized or to require you to pay the amount of any such taxes or to
take such other action as may be necessary in the opinion of Toro to satisfy all
obligations for payment of such taxes.  If you elect to pay any tax withholding
obligations in the form of withheld Shares or the surrender of Shares, such
Shares will be valued at their Fair Market Value on the date the withholding is
to be determined, but such withholding shall not exceed an amount of withholding
based on the maximum statutory tax rates in your applicable tax jurisdictions
(unless a lesser amount of withholding is required to avoid the classification
of the Option as a liability on Toro’s

 

3

--------------------------------------------------------------------------------


 

consolidated balance sheet or other adverse accounting treatment).  Toro also
may deduct from any such settlement any amounts you may owe Toro.

 

11.                               No Right to Continue Employment or Service. 
Neither the Plan, this Option, nor any related material shall give you the right
to continue in employment by or perform services to the Employer or shall
adversely affect the right of the Employer to terminate your employment or
service relationship with or without cause at any time.

 

12.                               Shareholder Status.  You shall have no rights
as a shareholder with respect to any Shares underlying this Option until such
Shares have been duly issued and delivered to you in accordance with the terms
of this Agreement and the Nonqualified Stock Option Acceptance Agreement, and no
adjustment shall be made for dividends of any kind or description whatsoever or
for distributions of rights of any kind or description whatsoever respecting
such Shares except as expressly set forth in the Plan.

 

13.                               Governing Law.  This Agreement and the
Nonqualified Stock Option Acceptance Agreement shall be construed, administered
and governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 

14.                               Venue. In accepting this Option, you are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of the State of Minnesota of the United States of America to resolve any
and all issues that may arise out of or relate to this Option and this
Agreement.

 

15.                               Binding Effect. This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

16.                               Electronic Delivery. Toro, in its sole
discretion, may decide to deliver any documents related to this Option granted
to you under the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Toro or a third party
designated by Toro.

 

17.                               Conflict.  To the extent the terms of this
Agreement or the Nonqualified Stock Option Acceptance Agreement are inconsistent
with the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Agreement or the Nonqualified Stock Option
Acceptance Agreement.

 

18.                               Non-Negotiable Terms.  The terms of this
Agreement and the Nonqualified Stock Option Acceptance Agreement are not
negotiable, but you may refuse to accept this Option by notifying Toro’s Vice
President, Secretary and General Counsel, or Managing Director, HR & Total
Rewards, as applicable, in writing.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution or electronic acceptance of
the attached Nonqualified Stock Option Acceptance Agreement.

 

[            ], 20[  ]

By:

 

 

 

President and CEO

 

5

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION ACCEPTANCE AGREEMENT

 

I hereby agree to the terms and conditions governing the Option grant as set
forth in the Nonqualified Stock Option Agreement, this Nonqualified Stock Option
Acceptance Agreement and as supplemented by the terms and conditions set forth
in the Plan.

 

In accepting the Option grant, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the
Nonqualified Stock Option Agreement or this Nonqualified Stock Option Acceptance
Agreement;

 

(b)                                 The grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
Option grants, or benefits in lieu of Option grants, even if Option grants have
been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Option
grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The Option grant is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for Toro or the Employer;

 

(f)                                   In the event I am not an employee of Toro,
this Option will not be interpreted to form an employment contract or
relationship with Toro;

 

(g)                                  The future value of the Shares underlying
the Option is unknown and cannot be predicted with certainty and if the Option
vests and I exercise the Option in accordance with the terms of the Nonqualified
Stock Option Agreement and this Nonqualified Stock Option Acceptance Agreement
and am issued Shares, the value of those Shares may increase or decrease;

 

(h)                                 In consideration of the grant of the Option,
no claim or entitlement to compensation or damages shall arise from termination
of the Option or diminution in value of the Option or Shares acquired upon
exercise of the Option resulting from termination of my employment or service by
Toro or the Employer (for any reason whatsoever and whether or not in breach of
applicable labor laws) and I hereby irrevocably release Toro and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Option grant, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim;

 

6

--------------------------------------------------------------------------------


 

(i)                                     Except as otherwise provided herein, the
Plan or the Nonqualified Stock Option Agreement, in the event of termination of
my employment or other service (whether or not in breach of local labor laws),
my right to exercise the Option will terminate effective as of the date of
termination of my active employment or other service as determined in the sole
discretion of the Committee and will not be extended by any notice of
termination of employment or severance period provided to me by contract or
practice of Toro or the Employer or mandated under local law; furthermore, in
the event of termination of my employment or other service (regardless of any
contractual or local law requirements), my right to exercise the Option after
such termination, if any, will be measured by the date of termination of my
active employment or other service and will not be extended by any notice of
termination of employment or severance period provided to me by contract or
practice of Toro or the Employer or mandated under local law; the Committee
shall have the sole discretion to determine the date of termination of my active
employment or other service for purposes of the Option;

 

(j)                                    Neither Toro nor the Employer is
providing any tax, legal or financial advice, nor is Toro or the Employer making
any recommendations regarding my participation in the Plan, or my purchase or
sale of the Shares underlying the Option; and

 

(k)                                 I have been advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S. Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the Option on the terms stated in the
Nonqualified Stock Option Agreement and this Nonqualified Stock Option
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel, or Managing Director, HR & Total Rewards, as
applicable, to decline the grant.

 

7

--------------------------------------------------------------------------------
